Bell, J.
(After stating the foregoing facts.)
The answer failed to show that the note sued on was without consideration. The defendant was originally liable on the note of anpther as indorser and thi§ liability furnished a consideration in *388succession for each of the notes given thereafter in renewal. Also the plea was insufficient as a plea of fraud. Sasser v. McGovern, 11 Ga. App. 88 (74 S. E. 797); Haymans v. Bennett, 29 Ga. App. 265 (114 S. E. 923); Tennille Banking Co. v. Ward, 29 Ga. App. 660 (116 S. E. 347).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.